DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22, 25-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al.  (EP 0709 939).
With respect to claim 17, Tan et al. EP’939 shows and discloses a radiation-emitting semiconductor component (Fig 2A-3B) comprising: a semiconductor layer sequence (Fig 2A-3B: 206/204/208); and a carrier on which the semiconductor layer sequence is arranged (Fig 2A-3B: 206/204/208 layer sequence on a carrier /202 substrate), wherein the semiconductor layer sequence comprises an active region configured for generating radiation (Fig 2A-3B: 206/204/208 layer sequence comprises an active region 204/209), an n-conducting mirror region and a p-conducting mirror region, wherein the active region is arranged between the n-conducting mirror region and the p-conducting mirror region (Fig 2A-3B: 204 active region between n-mirror region 206 and p-mirror region 208), and wherein the p-conducting mirror region is arranged closer to the carrier than the active region (Fig 2A-3B: p-mirror region 208 is closer to the carrier/ 202 substrate than the active region 204; See also Abstract;  Col 3-4, 6-7:40-55; claims 1, 6).
With respect to claim 18, Tan et al. EP’939 shows and discloses wherein the carrier is n-conductively doped (Fig 2A-3B: the carrier/ 202 substrate is 1st type/ n-type; Col 6-7:40-55) .

With respect to claim 19, Tan et al. EP’939 shows and discloses wherein the carrier comprises GaAs doped with silicon (Col 5: 1-10 GaAs substrate with silicon).

With respect to claim 20, Tan et al. EP’939 shows and discloses wherein a tunnel junction is formed between the p-conducting mirror region and the carrier (Col 2: 40- 57;Col 5: 30-40; Col 6-7:38-55 tunneling from p-mirror via buffer region to carrier/substrate ).

With respect to claim 21, Tan et al. EP’939 shows and discloses wherein a direct electrical connection is formed between the tunnel junction and the carrier (Fig 2A-3B: Col 3-4, 6-7:40-55, Col 6-7:38-55 current flow between tunnel junction and carrier substrate; n-type and p-type).
With respect to claim 20, Tan et al. EP’939 discloses wherein a main dopant of the n-conducting mirror region is different from silicon (Col 4: 20-25 bragg mirrors are AlAs and GaAs or AlGaAs).
With respect to claim 25, Tan et al. EP’939 shows and discloses wherein the radiation-emitting semiconductor component comprises a rear contact electrically conductively connected to the p-conducting mirror region via the carrier (Fig 2A-3B: 214 rear contact to carrier 202).

With respect to claim 26, Tan et al. EP’939 shows and discloses wherein the radiation-emitting semiconductor component comprises a front contact arranged on a side of the n-conducting mirror region facing away from the active region (Fig 2A-3B: 212 contact on n-mirror region 206).
With respect to claim 27, Tan et al. EP’939 shows wherein the active region is divided into a plurality of segments (Background: known surface emitting lasers on n-type substrate; Col 1, 2: 10-25; See also Fig 2A-3B: 204 the active region 211a/209/211b).

With respect to claim 29, Tan et al. EP’939 shows wherein the radiation-emitting semiconductor component comprises a current constriction structure (Fig 2A-3B: 230).

With respect to claim 32, Tan et al. EP’939 shows wherein the radiation-emitting semiconductor component is a VCSEL (Fig 2A-3B).

With respect to claim 33, Tan et al. EP’939 shows and discloses wherein the semiconductor layer sequence comprises a radiation exit surface on a side opposite the carrier (Fig 2A-3B; Background: surface emitting laser, a side opposite the carrier/substrate 202) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 28, 30, 31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.  (EP 0709 939). 

With respect to claim 28, the claim further requires wherein the segments are independently controllable of each other.  Tan et al. EP ‘939 did not explicitly state where the segments are independently controllable.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art VCSELs array are independently control for the benefit to output different desired wavelengths from the array.  

With respect to claim 30, the claim further requires wherein the current constriction structure comprises an oxide aperture.  Tan et al. EP ‘939 did not explicitly shows the above.  However, Tan et al. EP ’939 did discloses the use of oxidization in etching and exposes the layer (Col 1: 30-57).  It has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art VCSEL constitute current constriction structure comprises an oxide aperture, for the benefit guiding the current and wavelength output.

With respect to claim 31, the claim further requires wherein the current constriction structure comprises an implantation region.  Tan et al. EP ‘939 did not explicitly shows the above.  However, Tan et al. EP ’939 did discloses the use of implanting step into mirror region to increase resistivity/current blocking (Fig 2A-3B: 230; Col 1: 30-40).  It has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art the VCSEL current constriction structure comprises an implanted region, for the benefit affecting/guiding the current and wavelength output.
With respect to claim 34, Tan et al. EP’939 shows and discloses wherein the radiation-emitting semiconductor component (Fig 2A-3B) comprises a rear contact electrically conductively connected to the p-conducting mirror region via the carrier (Fig 2A-3B: 214 rear contact electrically conductively connected to p-mirror 208 via the carrier/substrate 202), and wherein the rear contact forms a common rear contact for at least two or all of the segments.  (Fig 2A-3B: 214 rear contact to p-mirror region 208 via the carrier/substrate 202;  See also Background: known surface emitting lasers on n-type substrate Col 1, 2: 10-25).

With respect to claim 35, Tan et al. EP’939 shows and discloses a radiation-emitting semiconductor component (Fig 2A-3B) comprising: a semiconductor layer sequence (Fig 2A-3B: 206/204/208); and a carrier on which the semiconductor layer sequence is arranged (Fig 2A-3B: 206/204/208 layer sequence on a carrier /202 substrate), wherein the semiconductor layer sequence comprises an active region configured for generating radiation (Fig 2A-3B: 206/204/208 layer sequence comprises an active region 204/209 for generating radiation), an n-conducting mirror region and a p-conducting mirror region, wherein the active region is arranged between the n-conducting mirror region and the p-conducting mirror region (Fig 2A-3B: 204 active region between n-mirror region 206 and p-mirror region 208), wherein the p-conducting mirror region is arranged closer to the carrier than the active region (Fig 2A-3B: p-mirror region 208 is closer to the carrier/ 202 substrate than the active region 204; See also Abstract;  Col 3-4, 6-7:40-55; claims 1, 6), and wherein the active region is divided into a plurality of segments (Background: known surface emitting lasers on n-type substrate; Col 1, 2: 10-25; See also Fig 2A-3B: 204 the active region 211a/209/211b).
With respect to claim 36, the claim further requires wherein the segments are independently controllable of each other, wherein the radiation-emitting semiconductor component comprises a rear contact electrically conductively connected to the p-conducting mirror region via the carrier, and wherein the rear contact forms a common rear contact for at least two or all of the segments.  Tan et al. EP ‘939 shows a rear contact forms a common rear contact for at least two or all of the segments, but did not explicitly state where the segments are independently controllable (Fig 2A-3B: 214 rear contact to p-mirror region 208 via the carrier/substrate 202;  See also Background: known surface emitting lasers on n-type substrate Col 1, 2: 10-25).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art VCSELs array are independently control for the benefit to output different desired wavelengths from the array.  
Allowable Subject Matter
5.	Claims 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23:
 wherein the n-conducting mirror region contains at least one of Te, Sn, or Se.	Claim 24:
wherein the semiconductor layer sequence is based on In.sub.yAl.sub.xGa.sub.(1-x-y)P.sub.zAs.sub.(1-z).
Citation of Pertinent References
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Hwang et al. (US 2003/0185267) of analogous art shows and discloses well-known VCSEL with current aperture and annular potion where oxidized or ion implanted to inner aperture of current confine section (Fig 1, 2A-2F, 6: 151 current blocking subjected to ion implantation and oxidation; Section [024, 066-068] VCESL comprising current confinement subjected to ion implantation and oxidation to enhanced resistivity).
Watanabe et al. (US 2005/0078726) of analogous art shows and discloses well-known VCSEL array including current confinement formed by oxidation confinement and having different wavelengths output (Fig 1: array VCSEL, with 5 current confinement layer).
Takahashi et al. (US 2004/0135136) of analogous art shows and discloses well-known VCSEL array including current confinement formed by oxidation confinement and having different wavelengths output (Fig 1: array VCSEL, with 5 current confinement layer; Section [218, 237, 524]).
COMMUNICATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828